Napton, Judge,
delivered the opinion of the court
This was a suit originating before a justice of the peace to recover $ 60, due on a contract to dig a well, in which the contractor agreed to get water for $50 in dirt, and two and one half dollars per foot for blasting, and if no water was obtained there was to be no pay.
The issue, as to whether water was obtained, was submitted to the jury, and found for plaintiff, both before the justice and in the Circuit Court.
The instructions asked by defendant were all given.
The. only point in the case is, that a written agreement, which was not stamped as the law required, was allowed to go in evidence upon a stamp being affixed and cancelled.
Upon the authority of Whitehill vs. Shickle, 43 Mo., 537, and Boehne vs. Murphy, 46 Mo., 57, the judgment is affirmed.
The other judges concur.